NO. 12-21-00117-CR
                              IN THE COURT OF APPEALS
                 TWELFTH COURT OF APPEALS DISTRICT
                                           TYLER, TEXAS


IN RE:                                                   §
GREGORY TENNYSON,                                        §        ORIGINAL PROCEEDING
RELATOR                                                  §

                                        MEMORANDUM OPINION
                                            PER CURIAM
        Gregory Tennyson, acting pro se, filed this original proceeding to complain of Smith
County District Clerk Penny Clarkston and the Honorable Jack Skeen Jr., Judge of the 241st
District Court in Smith County, Texas. 1 The State of Texas is the Real Party in Interest.
        On July 26, 2021, the Clerk of this Court notified Relator that his petition failed to
comply with Texas Rules of Appellate Procedure 52.3(a)-(d), (j), (k)(1)(A), (C), and 52.7. See
TEX. R. APP. P. 52.3 (form and contents of petition), 52.7 (record). 2 The notice informed Relator
that his petition would be referred to the Court for dismissal unless an amended petition
correcting the defects was filed on or before August 5. On August 10, Relator filed a motion for
extension of time to comply with these requirements, but the motion failed to comply with Rule
9.5. See TEX. R. APP. P. 9.5 (service). Thus, Relator was notified to provide a certificate of
service on or before August 20 or the motion may be overruled. That time expired without a
response from Relator. Moreover, Relator has not filed an amended petition correcting the errors
identified in the July notice.

        1
           In 2016, Relator was convicted of aggravated assault on a public servant. This Court affirmed the
conviction. See Tennyson v. State, No. 12-16-00225-CR, 2018 WL 1180750 (Tex. App.—Tyler Mar. 7, 2018, pet.
ref’d) (mem. op., not designated for publication).
         2
           Pro se litigants are held to the same standards as licensed attorneys and must comply with all applicable
rules of procedure; otherwise, pro se litigants would benefit from an unfair advantage over parties represented by
counsel. Muhammed v. Plains Pipeline, L.P., No. 12-16-00189-CV, 2017 WL 2665180, at *2 n.3 (Tex. App.—
Tyler June 21, 2017, no pet.) (mem. op.).
         A party seeking mandamus relief must bring forward all that is necessary to establish his
claim for mandamus relief. See TEX. R. APP. P. 52. This entails filing a petition that includes the
identity of parties and counsel, a table of contents, an index of authorities, a statement of the
case, and a certification. TEX. R. APP. P. 52.3(a)-(d), (j). Relator’s petition does not comply with
these requirements. A relator must also file a record as part of his petition in an original
proceeding. See TEX. R. APP. P. 52.7. Specifically, a relator must file (1) a certified or sworn
copy of every document that is material to his claim for relief and that was filed in any
underlying proceeding; and (2) “a properly authenticated transcript of any relevant testimony
from any underlying proceeding, including any exhibits offered in evidence, or a statement that
no testimony was adduced in connection with the matter complained.” TEX. R. APP. P. 52.7(a).
It is a relator’s burden to provide this Court with a sufficient record to establish the right to
mandamus relief. In re Daisy, No. 12-13-00266-CR, 2014 WL 5577068, at *2 (Tex. App.–Tyler
Aug. 29, 2014, orig. proceeding) (mem. op., not designated for publication). Absent a record,
this Court cannot conduct a meaningful review of Relator’s request for relief.                             See In re
McCreary, No. 12-15-00067-CR, 2015 WL 1395783 (Tex. App.–Tyler Mar. 25, 2015, orig.
proceeding) (per curiam) (mem. op., not designated for publication).
         Accordingly, because Relator’s petition fails to comply with the appellate rules, he
presents nothing for this Court to review. 3                  We, therefore, deny his petition for writ of
mandamus. All pending motions are overruled as moot.
Opinion delivered September 1, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                              (DO NOT PUBLISH)


         3
           Regarding Respondent Clarkston, we note that a district clerk is not a judge over which this Court has
mandamus jurisdiction; nor is there any indication that issuance of a writ of mandamus against Clarkston is
necessary to protect this Court’s jurisdiction. See TEX. GOV’T CODE ANN. § 22.221(a), (b) (West Supp. 2020) (writ
power); see also In re Eaton, No. 12–15–00118–CR, 2016 WL 6876502, at *1 (Tex. App.–Tyler, Nov. 22, 2016,
orig. proceeding) (mem. op., not designated for publication) (appellate court lacked jurisdiction to consider merits of
mandamus petition as to district clerk); In re Vargas, No. 01-12-00351-CV, 2012 WL 1454550, at *1 (Tex. App.—
Houston [1st Dist.] Apr. 26, 2012, orig. proceeding) (mem. op) (per curiam) (dismissing mandamus proceeding
against district clerk for want of jurisdiction because addressing complaint that clerk refused to file petition was not
necessary to enforce appellate court jurisdiction).
                                                           2
                                 COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                         JUDGMENT


                                        SEPTEMBER 1, 2021

                                       NO. 12-21-00117-CR



                                    GREGORY TENNYSON,
                                          Relator
                                            V.

                                    HON. JACK SKEEN, JR.,
                                          Respondent


                                      ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by
Gregory Tennyson, who is the relator in appellate cause number 12-21-00117-CR and the
defendant in trial court cause number 241-0030-16, formerly pending on the docket of the 241st
Judicial District Court of Smith County, Texas. Said petition for writ of mandamus having been
filed herein on July 26, 2021, and the same having been duly considered, because it is the
opinion of this Court that the writ should not issue, it is therefore CONSIDERED, ADJUDGED
and ORDERED that the said petition for writ of mandamus be, and the same is, hereby denied.
                  By per curiam opinion.
                  Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.



                                                    3